office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb qp4 presp-115824-15 uilc date date to david conrad supervisory trial attorney tege division counsel from stephen tackney deputy associate chief_counsel tege associate chief_counsel subject may the employees of a disregarded_entity that is not an eligible_employer participate in the sec_403 or sec_457 plan of a tax-exempt sponsor this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues division counsel has requested assistance on the following issues whether the employees of a single-member llc that is a disregarded_entity under sec_301 and is itself not an employer eligible to sponsor a sec_403 plan may participate in the sec_403 plan of the llc’s member a tax-exempt_organization described in sec_501 a sec_501 organization whether the universal availability rule described in sec_1_403_b_-5 applies to the employees of the single-member llc disregarded_entity and whether the employees of the single-member llc disregarded_entity may participate in the sec_457 plan of its tax-exempt_organization member not limited to sec_501 organizations presp-115824-15 conclusions we have concluded that the employees of a single-member llc disregarded_entity are permitted to participate in the sec_403 plan of the sec_501 organization member the employees of the single-member llc disregarded_entity must be allowed to participate to the extent necessary to comply with the universal availability requirement because no universal availability requirement exists under sec_457 the employees of the single-member llc disregarded_entity are not required to participate but may be permitted to participate in the sec_457 plan of the tax- exempt_organization member law and analysis sec_1_403_b_-2 states that a subsidiary or other affiliate of an eligible_employer is not an eligible_employer if the subsidiary or other affiliate is not an eligible_employer itself this means in order to participate in a sec_403 plan an employer must be an eligible_employer generally a public school church or sec_501 organization however an llc with a single owner may elect to be classified as an association and thus a corporation by filing form_8832 in accordance with sec_301_7701-3 or to be disregarded as an entity separate from its owner in accordance with the default classification rules under sec_301_7701-3 if an entity is a disregarded_entity its activities are treated in the same manner as a sole_proprietorship branch or division of the owner see sec_301_7701-2 although the sec_403 regulations provide that a subsidiary or affiliate of an eligible_employer must also qualify as an eligible_employer in order to participate in a sec_403 plan a disregarded_entity is treated as a branch or division of the sec_501 organization that is the plan_sponsor and not as a subsidiary or affiliate therefore the employees of a disregarded_entity are treated as employees of the sec_501 organization member for purposes of sec_403 as employees of a branch or division of the sec_501 organization not only are such individuals eligible to participate in the sec_501 organization member’s sec_403 plan such individuals are covered by the universal availability requirement under sec_1_403_b_-5 this means that the sec_501 organization must permit all employees including the employees of the disregarded_entity to make elective_deferrals if any employee of the sec_501 organization is allowed to make elective_deferrals to the sec_403 plan unless the employee falls under a specific exception from the universal availability requirement as set forth in sec_1_403_b_-5 presp-115824-15 a similar analysis applies to a single-member llc disregarded_entity whose member sponsors a sec_457 plan except that under sec_457 a sec_457 plan may be sponsored by a governmental entity or any entity exempt from tax under sec_501 as discussed above under sec_301 the disregarded_entity is treated as a branch or division of the tax-exempt_organization member so the employees of the disregarded_entity are treated as employees of the tax-exempt_organization member and are permitted to participate in the sec_457 plan of the member because no universal availability requirement applies to sec_457 plans the employees of a single member llc disregarded_entity are permitted but not required to be covered by the sec_457 plan if you have additional questions please contact either jason levine or cheryl press at this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
